DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2021 has been entered.
Status of Claims 
Claim(s) 1-8 and 17, 19-20 are pending in the application. Claim(s) 9-16 and 18 have been canceled. Claim 21 has been added.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-6, 8, 17 & 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Stava (US 6111216) in view of Harris (US 7781700)
As Per Claim 1, Stava discloses a welding-type power supply [abstract; “…in a welding supply power…”], comprising:
a device [Fig. 3, rheostat #188] configured to receive a commutation current threshold selection input [rheostat 188 “is set to correspond with a voltage on line 184 which is at a selected value preferably in the range of 100-150 amperes and generally less than about 200 amperes. A logic 1 appears…when the instantaneous current is below the selected value set by rheostat 188.” (emphasis added) Col. 8 lines 59-65];
 a power converter configured to convert input power to welding-type power [Col. 6, Lines 61-67; “…The pulse width modulator control of a transistor switching network forming a converter or inverter is standard technology and the output current of the inverter stage is controlled by the voltage on line 42 from error amplifier 50, which amplifier may be software implemented in response to the voltage level on input line 52 having a voltage or digital word representative of the desired output current of power supply 10….”];
 a commutator circuit [Fig. 1, #16] configured to output alternating current (AC) welding-type power [Col. 6, Lines 29-31; “…output switching network 16, which output network creates the current pulses of power supply 10 for performing a welding operation at workpiece W…”] and to control a polarity of the AC welding-type power [Col. 3, Lines 10-14; “…the output switches are used to reverse polarity…”]; and

set a commutation current threshold on the commutation current input based on the commutation current threshold selection input [Col. 3 , Lines 42-29; “…a sensor is used to measure the instantaneous value of the welding current, a comparator is used to produce a low current signal when the instantaneous current is at a selected value substantially below the maximum current level of the current pulses and a circuit or program creates the second logic signal for turning a switch off upon production of the low current signal after generation of the signal to turn off the inverter stage. If two switches are used for AC welding….”; the examiner is interpreting the “commutation current threshold” as being the “selected value”];
 determine an output current of the AC welding-type power [Claim 1; “…a sensor for measuring the instantaneous value of said welding current…”], and the polarity of the AC welding-type power [Claim 1; “…a first terminal at a first electrical polarity when said inverter is on, a second terminal at a second electrical polarity when said inverter is on, and a control to generate an off signal to turn said inverter off and remove current from said terminals to shift said current pulse toward an off state…”]; and
 when the output current is less than the commutation current threshold, control the commutator circuit to change the polarity of the AC welding-type power. [Col. 3 lines 13-15 “When a low value [of current] is reached, the switches are reversed terminating the existing current pulse and immediately creating the next current pulse of opposite polarity.”]; and 
Stava does not disclose the device is an interface device; and 
Harris, much like Stava, pertains to a welding power supply. [abstract] 
Harris discloses the device is an interface device [Fig. 2, #57; Col. 6, Lines 14-18; “…Upon rotating the input selector, the user interface 57 may change the value of the Pre-Flow 75 setting and display it in a region of the display screen below the graphical representation 72…”]; and 
the reference explicitly discloses that there are multiple current inputs the user is able to access/change the values] corresponding to different arc characteristics associated with different values of the commutation current threshold [Claim 1; “…means for indicating the values of the one or more operating parameters, means for representing the effect that a change in the output power has on the associated welding process and wherein said means for representing comprises: a pictograph that dynamically depicts changes to a welding arc as it interfaces to a workpiece…”; the reference clearly discloses that not only is there multiple inputs set in by the operator, but also means to view how an arc is changed based on said inputs]
Harris discloses the benefits of the interface in that it allows a user to change the value of a current value. [Col. 6, Lines 14-18] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the welding power supply as taught by Stava in view of the welding power supply as taught by Harris to further include an interface device to receive a commutation selection input and where the commutation current threshold selection input comprises a plurality of input values corresponding to different arc characteristics associated with different values of the commutation current threshold to allow a user to change the value of a current value. [Col. 6, Lines 14-18]
As Per Claim 4, Stava discloses wherein the commutation current threshold selection input is selectable between a first discrete commutation threshold and a second discrete commutation it is clear that by manipulating the polarity/current between said “conduction condition passing” and “non-conduction condition”, that the arc, which is entirely dependent on the current passing, would indeed change, as the decay of current would alter the arc, as clearly mentioned in the reference, “…However, the preferred embodiment of the invention is used for AC arc welding. There are two current pulses. When one output power switch is turned on the other output power switch is turned off and vice versa so that opposite polarity current pulses are created in succession. Each of the current pulses has a trailing edge which trailing edge is created by turning off the inverter for a short time necessary to reduce the current of the pulse. Then the current pulse is terminated by applying the second logic signal to the switch thereby shifting the switch into the non-conduction condition….”; (Col. 3, Lines 28-37)), or selectable along a substantially continuous range of commutation threshold values.
As Per Claim 5, Stava discloses wherein the control circuit [Fig. 1, #70] is configured to set the commutation current threshold equal to a value received  [Claim 1; “…a sensor for measuring the instantaneous value of said welding current, a comparator for producing a low current signal when said instantaneous current is at a selected value substantially below said maximum current level…” moreover as shown in Col. 8, Lines 56-65; “…Clocking pulses in line 182 as shown by graph 204 in FIG. 3 are created by comparing the voltages on input lines 184, 186. Input line 184 is the instantaneous arc current in the welding operation as sensed by shunt 60. The voltage on input 186 is the output of rheostat 188 which is set to correspond with a voltage on line 184 which is at a selected value preferably in the range of 100-150 amperes and generally less than about 200 amperes. A logic 1 appears in line 182 when the instantaneous current is below the selected value set by rheostat 188, illustrated as 100 amperes. Referring again to graph 204 in FIG. 3, pulses 204a-204c represent the time during which comparator …]; via the commutation current selection input.
As Per Claim 6, Stava discloses wherein the commutation current threshold is a same value for a positive current or a negative current with respect to a reference current. [Col. 3, Lines 10-17; “…In accordance with the invention, even though the output switches are used to reverse polarity, the inverter stage that creates the current for use in an AC arc welder is turned off allowing the current to decay toward zero current when there is to be a polarity reversal. When a low value is reached, the switches are reversed terminating the existing current pulse and immediately creating the next current pulse of opposite polarity…”]
As Per Claim 8, Stava discloses a welding-type power supply comprising:
a device [Fig. 2, #188] configured to receive a commutation current threshold selection input [rheostat 188 “is set to correspond with a voltage on line 184 which is at a selected value preferably in the range of 100-150 amperes and generally less than about 200 amperes. A logic 1 appears…when the instantaneous current is below the selected value set by rheostat 188.” (emphasis added) Col. 8 lines 59-65];
a power converter to convert input power to welding-type power [Col. 6, Lines 61-67; “…The pulse width modulator control of a transistor switching network forming a converter or inverter is standard technology and the output current of the inverter stage is controlled by the voltage on line 42 from error amplifier 50, which amplifier may be software implemented in response to the voltage level on input line 52 having a voltage or digital word representative of the desired output current of power supply 10….”];
a commutator circuit [Fig. 1, #16] to output alternating current (AC) welding-type power [Col. 6, Lines 29-31; “…output switching network 16, which output network creates the current pulses of power supply 10 for performing a welding operation at workpiece W…”] and to control a polarity of the AC welding-type power [Col. 3, Lines 10-14; “…the output switches are used to reverse polarity…”]; and 

set a threshold output current based on the commutation selection input based  on at least one of an AC frequency, a current amplitude, an AC current balance, an AC waveform shape, or an AC pulse modulation waveform. [Col. 3 , Lines 42-29; “…a sensor is used to measure the instantaneous value of the welding current, a comparator is used to produce a low current signal when the instantaneous current is at a selected value substantially below the maximum current level of the current pulses and a circuit or program creates the second logic signal for turning a switch off upon production of the low current signal after generation of the signal to turn off the inverter stage. If two switches are used for AC welding….”]; and
determine an output current of the AC welding-type power [Claim 1; “…a sensor for measuring the instantaneous value of said welding current…”], and the polarity of the AC welding-type power [Claim 1; “…a first terminal at a first electrical polarity when said inverter is on, a second terminal at a second electrical polarity when said inverter is on, and a control to generate an off signal to turn said inverter off and remove current from said terminals to shift said current pulse toward an off state…”]; and 
when the output current is less than the commutation current, control the commutator circuit to change the polarity of the AC welding-type power. [Col. 3 lines 13-15 “When a low value [of current] is reached, the switches are reversed terminating the existing current pulse and immediately creating the next current pulse of opposite polarity.”]
Stava does not disclose an interface device configured to receive a commutation current threshold selection input. 
Harris, much like Stava, pertains to a welding power supply. [abstract] 
Harris discloses an interface device [Fig. 2, #57] to receive a commutation selection input. [Col. 6, Lines 14-18; “…Upon rotating the input selector, the user interface 57 may change the value of the 
Harris discloses the benefits of the interface in that it allows a user to change the value of a current value. [Col. 6, Lines 14-18] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the welding power supply as taught by Stava in view of the welding power supply as taught by Harris to further include an interface device to receive a commutation selection input to allow a user to change the value of a current value. [Col. 6, Lines 14-18]
As Per Claim 17, Stava discloses a welding-type power [abstract] comprising: 
an alternating current (AC) control variable [Col. 1, Lines 11-15; “…a pulse width modulator operated at over 18 kHz for controlling the magnitude of the welding current flowing through the welding operation…”], wherein the AC control variable comprises at least one of an AC frequency, a current amplitude, an AC current balance, an AC waveform shape, or a AC pulse modulation waveform [Col. 1, Lines 11-15; “…a pulse width modulator operated at over 18 kHz for controlling the magnitude of the welding current flowing through the welding operation…”]; 
a power converter configured to convert input power to welding-type power based on the AC control variable [Col. 6, Lines 61-67; “…The pulse width modulator control of a transistor switching network forming a converter or inverter is standard technology and the output current of the inverter stage is controlled by the voltage on line 42 from error amplifier 50, which amplifier may be software implemented in response to the voltage level on input line 52 having a voltage or digital word representative of the desired output current of power supply 10….”];
 a commutator circuit [Fig. 1, #16] configured  to output alternating current (AC) welding-type power [Col. 6, Lines 29-31; “…output switching network 16, which output network creates the current pulses of power supply 10 for performing a welding operation at workpiece W…”] and to control a 
 a control circuit [Fig. 1, #70] configured to:
set a commutation current threshold based on the AC control variable received [Col. 3 , Lines 42-29; “…a sensor is used to measure the instantaneous value of the welding current, a comparator is used to produce a low current signal when the instantaneous current is at a selected value substantially below the maximum current level of the current pulses and a circuit or program creates the second logic signal for turning a switch off upon production of the low current signal after generation of the signal to turn off the inverter stage. If two switches are used for AC welding….” the examiner is interpreting the “commutation current threshold” as being the “selected value”]; 
determine an output current of the AC welding-type power [Claim 1; “…a sensor for measuring the instantaneous value of said welding current…”]  and the polarity of the AC welding-type power [Claim 1; “…a first terminal at a first electrical polarity when said inverter is on, a second terminal at a second electrical polarity when said inverter is on, and a control to generate an off signal to turn said inverter off and remove current from said terminals to shift said current pulse toward an off state…”]; and 
when the output current is less than the commutation current threshold, control the commutator circuit to change the polarity of the AC welding-type power. [Claim 1; “…comparator for producing a low current signal when said instantaneous current is at a selected value substantially below said maximum current level and a circuit or program for creating said second logic signal upon production of a low current signal after generation of an off signal whereby said transistor based switch is switched from said conduction condition to said non-conduction condition when said welding current is generally at said selected value….”; the reference clearly discloses that when the switch is turned off, “…When one switch is turned off, the other switch is turned on to create the opposite polarity current pulse…” (Col. 2, Lines 39-44). Therefore, as explicitly recited in the claims, when the current is below (less than) a maximum current level (threshold output current) and the off signal is generated, said off signal would cause the polarity to switch.]
Stava does not disclose an interface device to receive an alternating current (AC) control variable. 
Harris, much like Stava, pertains to a welding power supply. [abstract] 
Harris discloses an interface device [Fig. 2, #57] to receive an alternating current (AC) control variable. [Col. 6, Lines 14-18; “…Upon rotating the input selector, the user interface 57 may change the value of the Pre-Flow 75 setting and display it in a region of the display screen below the graphical representation 72…”] 
Harris discloses the benefits of the interface in that it allows a user to change the value of a current value. [Col. 6, Lines 14-18] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the welding power supply as taught by Stava in view of the welding power supply as taught by Harris to further include an interface device to receive an alternating current (AC) control variable to allow a user to change the value of a current value. [Col. 6, Lines 14-18]
As Per Claim 20, Stava discloses wherein the commutation current threshold is a same value for a positive current or a negative current with respect to a reference current. Col. 3, Lines 10-17; “…In accordance with the invention, even though the output switches are used to reverse polarity, the inverter stage that creates the current for use in an AC arc welder is turned off allowing the current to decay toward zero current when there is to be a polarity reversal. When a low value is reached, the switches are reversed terminating the existing current pulse and immediately creating the next current pulse of opposite polarity…”]
As Per Claim 21, Stava discloses all limitations of the invention except  wherein the different arc characteristics comprise characteristics of a harder or softer arc.
Harris, much like Stava, pertains to a welding power supply. [abstract] 
Harris discloses wherein the different arc characteristics comprise characteristics of a harder or softer arc. [Claim 1; “…means for indicating the values of the one or more operating parameters, means for representing the effect that a change in the output power has on the associated welding process and wherein said means for representing comprises: a pictograph that dynamically depicts changes to a welding arc as it interfaces to a workpiece…”; the reference clearly discloses that not only is there multiple inputs set in by the operator, but also means to view how an arc is changed based on said inputs, in which the changes to the arc (i.e. being soft/hard) depends on the operator’s inputs, in which it is clear from the refence that is capable of making a softer/harder arc depending on said inputs]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the welding power supply as taught by Stava in view of the welding power supply as taught by Harris to further include wherein the different arc characteristics comprise characteristics of a harder or softer arc to allow a user to properly control the arc created in order to ensure a secure weld of the workpiece. 
Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Stava (US 6111216) in view of Harris (US 7781700) in further view of Klas (EP 0538227) 
As Per Claim 2, Stava discloses all limitations of the invention except wherein the control circuit is configured to determine the commutation current based on multiplying the commutation selection input by a ratio between a positive peak current and a negative peak current of the AC welding-type power.
Klas, much like Stava, pertains to a welding current source for alternating current arc welding. [abstract] 
adjusting the commutation selection input by a ratio between a positive peak current and a negative peak current of the AC welding-type power. [Par. 9; “…The current source is also provided with an adjusting device 35 for adjusting the ratio between the length of the positive and negative half waves in one alternating-current period…” as further explained in Par. 10, “…with a given value of the welding current set by means of the current adjusting device 34 and a given frequency, adjusted by means of the frequency adjusting device 31, of the welding current, a current variation is obtained which is shown in Figure 3a.” as shown in the Figure below, the welding current (Isw) is determined/adjusted based on the ratio of the length between a positive peak (Is2) and a negative peak (-Is2)] 

    PNG
    media_image1.png
    204
    485
    media_image1.png
    Greyscale

Klas discloses the benefits of adjusting the commutation selection input by a ratio of the positive and negative peaks in that it reliably re-strikes the arc to avoid current-based noise. [Par. 4] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the control circuit as taught by Stava in view of the control circuit as taught by Klas to further include the control circuit is configured to determine the threshold output current based on multiplying the commutation selection input by a ratio between a positive peak current and a negative peak current of the AC welding-type power to reliably re-strikes the arc to avoid current-based noise. [Par. 4]
As Per Claim 3, Stava discloses all limitations of the invention wherein the commutation current input comprises a percentage of a peak current, and the control circuit is configured to determine the commutation current threshold based on multiplying the commutation current selection input by a positive peak current setpoint or a negative peak current setpoint.
Klas, much like Stava, pertains to a welding current source for alternating current arc welding. [abstract] 
Klas discloses a percentage of a peak current [Fi. 3a, #Isi], and the control circuit is configured to determine the commutation current threshold based on adjusting the commutation current selection input by a positive peak current setpoint or a negative peak current setpoint. [Par. 9; “…The current source is also provided with an adjusting device 35 for adjusting the ratio between the length of the positive and negative half waves in one alternating-current period…” as further explained in Par. 10, “…with a given value of the welding current set by means of the current adjusting device 34 and a given frequency, adjusted by means of the frequency adjusting device 31, of the welding current, a current variation is obtained which is shown in Figure 3a.]
Klas discloses the benefits of adjusting the commutation selection input by a ratio of the positive and negative peaks in that it reliably re-strikes the arc to avoid current-based noise. [Par. 4] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the control circuit as taught by Stava in view of the control circuit as taught by Klas to further include the commutation selection input comprises a percentage of a peak current, and the control circuit is configured to determine the threshold output current based on multiplying the commutation selection input by a positive peak current setpoint or a negative peak current setpoint to reliably re-strikes the arc to avoid current-based noise. [Par. 4] 
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stava (US 6111216) in view of Harris (US 7781700) in further view of Artelsmair (US 2008/0156781)
As Per Claim 7, Stava and Harris discloses all limitations of the invention except wherein the commutation current threshold is a different value for a positive current or a negative current with respect to a reference current.
Artelsmair, much like Stava and Harris, pertains to a method for controlling a welding apparatus.
Artelsmair discloses wherein the commutation current  threshold is a different value for a positive current or a negative current with respect to a reference current. [Par. 64; “…Of course, there is also the possibility that the welding current I is changed, particularly increased, during the negative period 41 as compared to the current I during the positive period 40 so that variations in heat introduction in case of different polarities of the welding current I can be equalized….”] 
Artelsmair discloses the benefits of the different value for a positive or negative current in that variations in heat introductions in the case of different polarities of the welding current can be equalized. [Par. 64] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the threshold output current as taught by Stava and Harris in view of the commutation current threshold as taught by Artelsmair to further include the threshold output current is a different value for a positive current or a negative current with respect to a reference current to equalize the welding current due to variations in heat introductions in the case of different polarities. [Par. 64] 
As Per Claim 19, Stava and Harris discloses all limitations of the invention except wherein the commutation current threshold is a different value for a positive current or a negative current with respect to a reference current.
Artelsmair, much like Stava and Harris, pertains to a method for controlling a welding apparatus.
Artelsmair discloses wherein the commutation current threshold is a different value for a positive current or a negative current with respect to a reference current. [Par. 64; “…Of course, there is also the possibility that the welding current I is changed, particularly increased, during the negative 
Artelsmair discloses the benefits of the different value for a positive or negative current in that variations in heat introductions in the case of different polarities of the welding current can be equalized. [Par. 64] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the threshold output current as taught by Stava and Harris in view of the commutation current threshold as taught by Artelsmair to further include the threshold output current is a different value for a positive current or a negative current with respect to a reference current to equalize the welding current due to variations in heat introductions in the case of different polarities. [Par. 64] 
Response to Arguments
Applicant's arguments filed 12/202/2021 have been fully considered but they are not persuasive. 
Applicant asserts that Stava does not disclose teaching a “selected current level”. 
The examiner respectfully disagrees. Stava explicitly states “….a comparator is used to produce a low current signal when the instantaneous current is at a selected value substantially below the maximum current level of the current pulses…” [Col. 3, Lines 41-45] and further in “…wherein said selected current value is less than about 200 amperes… [Claim 25]. Thus, it is clear that a specific current is selected, although an interface to select said current is not explicitly disclosed in the reference, that would be based on a “commutation input”. Applicant’s claim as to “how or why” a selected current is selected is irrelevant to the claim limitation, as the claim limitation merely requires a selected current, which the reference discloses. 

The examiner respectfully disagrees. Harris explicitly discloses  “…means for indicating the values of the one or more operating parameters, means for representing the effect that a change in the output power has on the associated welding process and wherein said means for representing comprises: a pictograph that dynamically depicts changes to a welding arc as it interfaces to a workpiece…” [Claim 1] 
That is, the reference clearly discloses that not only is there multiple inputs set in by the operator, but also means to view how an arc is changed based on said inputs. 
Applicant further asserts that Klas does not discloses the ratio is between a positive peak current and a negative peak current of the AC welding-type power, and none of Klas, Stava or Harris teaches or suggests that the ratio being applied to determining a commutation current threshold. 
The examiner respectfully disagrees. Klas explicitly discloses [Par. 9; “…The current source is also provided with an adjusting device 35 for adjusting the ratio between the length of the positive and negative half waves in one alternating-current period…”] 
That is, Klas explicitly discloses controlling a current (commutation current threshold) via a ratio between positive and negative half waves in one alternation-current period. As shown below in the figure, the welding current (Isw) is determined based on a ratio of the lengths between a positive peak (Is2) and a negative peak (-Is2). 

    PNG
    media_image1.png
    204
    485
    media_image1.png
    Greyscale

Applicant further asserts that the pulse modulate of Stava is not described as being related to the communication current threshold in any way.
Stava explicitly discloses “… The average welding current of the AC welder is conveyed to an error amplifier for controlling the average current of the welding operation by changing the duty cycle of the pulse modulator in accordance with standard inverter practice…” [Col. 4, Lines 18-23]



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761                                                                     

                                                                                                                                                                                                                                                                                                /ERIN E MCGRATH/Primary Examiner, Art Unit 3761